DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 16, and 43 - 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a conjugate and a cell, wherein the conjugate comprises a dendrimer conjugated to an integrin and wherein the dendrimer is acetylated generation 5 (G5) PAMAM dendrimer, and a method of using such composition, does not reasonably provide enablement for the composition comprising other than a G5 PAMAM dendrimer, or a method of using such .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
The disclosure and claims of the application have been compared per the factors indicated in the decision In re Wands, 8 USPQ2nd 1400 (Fed. Cir. 1988) as to undue experimentation.  The factors include: (1) the nature of the invention; (2) the breadth of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the state of the prior art; and (8) the relative skill of those skilled in the art.  Each relevant factor is addressed below on the basis of comparison of the disclosure, the claims and the state of the art in the assessment of undue experimentation.
The nature of the invention and the breadth of the claims:
The invention is drawn to a composition comprising a conjugate and a cell, wherein the conjugate comprises a dendrimer conjugated to an integrin, and a method of using such composition.  The breadth of the claims is such that any dendrimer can be used in the composition.  
The amount of direction or guidance presented, the presence of absence of working examples:
Regarding the direction or guidance presented, the specification only exemplifies PAMAM dendrimers for use in the composition (¶ 0008 of the instant PG-Pub).  Regarding the working examples, the specification tests conditions for a dendrimer/protein conjugate to remain on a cell membrane without internalization and, after testing unmodified or acetylated G3 or G5 PAMAM dendrimers, determines acetylated G5 PAMAM dendrimers stayed on the cell surface (Ex. 1).  The rest of the examples then use acetylated G5 PAMAM dendrimers (Ex. 2-6).
The state of the prior art, the predictability or unpredictability of the art, and the relative skill of those skilled in the art:

The prior art Bulte et al. (from IDS; 2001 Nat. Biotechnol. 19: 1141-1147; “Bulte”) teaches carboxylated G4.5 dendrimer-encapsulated magnetic particles for use in labeling mammalian stem cells (Abstract; p 1141, right col; p 1142; p 1145; and Figs. 1 and 3-6).  Bulte notes that "achievement of intracellular labeling is critical because of the likelihood that a membrane-bound magnetic probe will interfere with cell-tissue interactions (membrane recognition processes), may detach easily from the cell membrane, or may be taken up and transferred to other cells in vivo" (p 1142, right col).
The prior art Svenson et al. (from IDS; 2005 Adv. Drug. Deliv. Rev. 57: 2106-2129; “Svenson”) teaches properties of PAMAM dendrimers and notes that G0-G3 PAMAM dendrimers are useful for flexible scaffolding, G4-G6 are useful for container properties, and G7-G10 are useful for rigid surface scaffolding (Fig. 4).  Svenson further teaches that G3 and G4 PAMAM dendrimers are capable of encapsulating small molecule drugs, e.g., 5-fluorouracil, methotrexate, and ibuprofen (p 108, left col; and Fig. 5).
The quantity of experimentation necessary:
As discussed above, the breadth of the claims is such that any dendrimer can be used in the composition.  However, in view of the discussed factors -- including that (1) the specification only provides a working example for an acetylated G5 PAMAM dendrimer to remain on a cell membrane without internalization, (2) the prior art Bulte teaches that dendrimers should be internalized as they may otherwise detach from the cell, be taken up into cells, or be transferred to other cells, and (3) the prior art Svenson teaches that only G4-G6 dendrimers are useful for container properties, as G0-G3 dendrimers are too flexible and G7-G10 dendrimers are too rigid --  undue experimentation is needed for one of ordinary skill in the art to practice the entire scope of the presently claimed invention.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation “the ligand”.  There is insufficient antecedent basis for this limitation in the claim as “a ligand” is not previously defined in the claims.  Clarification and/or amendment is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5 - 7, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kannan et al. (from IDS; US 2011/0034422 A1; “Kannan”).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1, 5 - 7, 10, 12, 16, and 41 - 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 9,737,611 B2 (“US’611”).
Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap between the claimed subject matter as both sets of claims are drawn to a composition comprising a conjugate comprising a dendrimer conjugated to an integrin, and a method of using the composition.  Specifically, the claims of US’611 are drawn to the following:
1. A composition comprising a conjugate and a cell, wherein the conjugate comprises a dendrimer conjugated to a cell adhesion molecule, wherein the cell adhesion molecule is an immunoglobulin superfamily CAM (IgSF CAM), addressin, integrin, cadherin or selectin, and wherein the cell is coated with the conjugate, wherein the dendrimer is an acetylated generation 5 poly(amidoamine) (PAMAM) dendrimer.
2. The conjugate of claim 1, wherein the cell adhesion molecule is E-selectin, L-selectin, or P-selectin. 
3. The composition of claim 1, wherein the conjugation of the cell adhesion molecule to the dendrimer is via an ionic bond. 
4. The composition of claim 1, wherein the cell is a dendritic cell, macrophage, progenitor cell or stem cell. 
5. The composition of claim 4, wherein the progenitor cell is an endothelial progenitor cell, a mesenchymal stem cell, an epidermal cell, or a dermal skin substitute cell. 
6. The composition of claim 1, wherein the cell is ex vivo. 
7. The conjugate of claim 1, further comprising a growth factor conjugated to the dendrimer. 

9. The composition of claim 1, wherein the composition is a component of a salve, an ointment, an aerosol, a bandage, a transdermal patch, a wound dressing, a cosmetic, or a bioadhesive. 
10. A method of promoting wound healing, tissue repair, or angiogenesis in a subject in need thereof comprising administering to the subject the composition of claim 1. 
11. The method of claim 10, wherein the composition is administered intravenously, subcutaneously, intraperitoneally, or topically. 
12. The method of claim 10, wherein the subject has diabetes, peripheral vascular disease, coronary artery disease, a radiation dermatitis wound, a traumatic wound, or a burn wound. 
13. A method of targeting a cell to a microenvironment of a neoplasia in a subject comprising administering to the subject the composition of claim 1. 
14. The method of claim 13, wherein the cell in the composition is a dendritic cell, a macrophage, antigen loaded, derived from the subject or ex vivo. 
15. The method of claim 14, wherein the antigen is a cancer antigen.

Claims 1, 5 - 7, 10, 12, 16, and 41 - 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,493,163 B2 (“US’163”).
Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap between the claimed subject matter as both sets of claims are drawn to a method of using a composition comprising a conjugate comprising a dendrimer conjugated to an integrin.  Specifically, the claims of US’163 are drawn to the following:
1. A method for promoting ocular tissue repair in a subject in need thereof comprising administering to the subject a composition comprising a cell coated with a conjugate, wherein the conjugate comprises a poly(amidoamine) (PAMAM) dendrimer conjugated to a cell adhesion 
2. The method of claim 1, wherein the cell is a bone-marrow-derived mononuclear cell (BMC). 
3. The method of claim 1, wherein the CAM is selectin. 
4. The method of claim 1, wherein the composition further comprises a pharmaceutically acceptable carrier. 
5. The method of claim 1, wherein the composition is administered intraocularly, intravenously, subcutaneously, intraperitoneally or topically. 
6. The method of claim 5, wherein the intraocular administration comprises intravitreal, subconjunctival or subtenon injection. 
7. The method of claim 1, wherein the composition is administered by grafting or transplantation. 
8. The method of claim 1, wherein the composition is a gel, matrix or liquid. 
9. The method of claim 1, wherein the ocular tissue repair comprises neovascularization. 
10. The method of claim 1, wherein the ocular tissue is corneal tissue.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618